DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,009,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 11,009,152.  For example, the first tower, second tower, coil drum assembly, coil containment system, post, expandable spokes, spoke frames, drum segment, mechanical actuators, re-rounder, swaging system, tensioner, chute, fixed platform, moveable platform, and associated method steps are similarly recited.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,670,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,670,167.  For .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3199481 herein referred to as Innovo.
As to claim 1, Innovo discloses a system for deploying a coil of spoolable pipe from a vessel, comprising: a first tower 2 coupled to the vessel and configured to move along a surface of the vessel; and a coil drum assembly 3 coupled to the first tower, wherein the first tower is configured to insert the coil drum assembly 3 into an interior channel of the coil 4 when the coil drum assembly is in a retracted position (i.e. in a 
As to claim 2, Innovo discloses a second tower 2 coupled to the vessel and configured to move along the surface of the vessel.
As to claim 3, Innovo discloses (see para [0087]) wherein the first tower 2 and the second tower 2 are configured to move the coil drum assembly toward or away (i.e. vertically move) from the surface of the vessel.
As to claim 8, Innovo discloses a system for deploying a coil of spoolable pipe from a vessel, comprising: a first tower 2 configured to move longitudinally and transversely along a first track 48 coupled to the vessel; a second tower 2 configured to move longitudinally along a second track 48 coupled to the vessel; and a coil drum assembly 3 coupled to the first tower 2, wherein the first tower 2 is configured to insert the coil drum assembly 3 transversely into an interior channel of the coil 4, the coil drum assembly is configured to support the coil and rotate during deployment of the spoolable pipe, and the first tower 2 and the second tower 2 are configured to move the coil drum assembly vertically  (see para [0087[)
As to claim 9, Innovo discloses wherein the first tower 2 is configured to insert the coil drum assembly 3 when the coil drum assembly is in a retracted position (i.e. in a lower, unattached/unengaged position), and the coil drum assembly 3 is configured to support the coil when the coil drum assembly is in an extended position (i.e. higher, attached/engaged position).
As to claim 10, Innovo discloses wherein each of the first tower 2 and the second tower 2 comprises a longitudinal drive 49 configured to move the respective tower longitudinally along the respective track, the longitudinal drive comprising a gripping assembly slidingly engaged with the respective track and a hydraulic cylinder 50 or a rack and pinion system coupled to the respective tower and the gripping assembly.
As to claim 11, Innovo discloses wherein each of the first tower and the second tower comprises a lift assembly configured to move the coil drum assembly vertically, the lift assembly comprising a rack and pinion system or a hydraulic cylinder (see para [0087[).
As to claim 12, Innovo discloses wherein the first tower 2 comprises a transverse drive 23 configured to move the first tower transversely, the transverse drive comprising a hydraulic cylinder 25 or a rack and pinion system 
As to claim 13, Innovo discloses wherein the first tower 2 comprises a rotational drive 11 configured to rotate the coil drum assembly, the rotational drive comprising a motor 14.
As to claim 14, Innovo discloses a method, comprising: moving a first tower 2 coupled to a vessel and a coil drum assembly 3 coupled to the first tower to a location of a first coil of spoolable pipe 4; moving the first tower to insert the coil drum assembly into an interior channel of the first coil to support the first coil 4; moving the coil drum assembly upwardly using the first tower (see para [0087]); and rotating (via 11) the coil drum assembly to deploy the first coil. 
As to claim 15, Innovo discloses  wherein moving the first tower 2 to the location of the first coil comprises moving the first tower longitudinally along a first track 48 
As to claim 16, Innovo discloses retracting the coil drum assembly 3 into a retracted position (i.e. in a lower, unattached/unengaged position) before inserting the coil drum assembly into the interior channel of the first coil 4; and extending the coil drum assembly into an extended position (i.e. higher, attached/engaged position) to support the first coil after inserting into the interior channel of the first coil 4.
As to claim 18, Innovo discloses  moving a second tower 2  longitudinally along a second track 48 coupled to the vessel to the location of the first coil of spoolable pipe 4; and moving the coil drum assembly upwardly using the first tower and the second tower (see para [0087}).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3199481 herein referred to as Innovo in view of Bright (US 5,676,009) and Schneider (US 972,928).
As to claims 6 and 19, Innovo discloses a tensioner (laying tower 15,Fig1) configured to apply tension to the spoolable pipe (height of laying tower15 pulls cable16 upwards
creating tension, Fig1}; and
a chute (pulley 17, Fig1) configured to maintain a desired bend radius of the spoolable pipe ("cable 6 at the transmission pulley17 bends downward, following the curvature of the transmission pulley 17 itself so as to descend towards the space 101" para [0048], see Fig 1).
	Innovo does not disclose the re-rounder and the swaging system.  Bright teaches a re-rounder (9, figure 1) configured to re-round a spoolable pipe (pipe 5, figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a re-rounder as taught by Bright, since doing so provides the expected benefit of ensuring the proper shape of a pipe after being unspooled.  Schneider teaches a system comprising a swaging system (60, figure 2) configured to swage a fitting to an end of the spoolable pipe (pipe 33, Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a swaging system as taught by Schneider, since doing so provides the expected benefit of adding a swage fitting to an end of spoolable pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL